Citation Nr: 0318749	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  00-19 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

On April 21, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  


In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  If this action has not yet been completed, 
contact the National Personnel Records Center 
(NPRC) or other appropriate authority again to 
verify the appellant's claim that the veteran was a 
prisoner of war (POW) of the Japanese Government at 
a concentration camp located in "Alae, Tagoloan, 
Misamis Oriental," Republic of the Philippines 
until May 1943.  Please associate any response with 
the claims file.

2.  Obtain all post-1945 private medical records 
pertaining to the veteran's treatment for 
tuberculosis from Provincial Hospital (Oroqueta 
City, Misamis Occidental, Republic of the 
Philippines), Dole Hospital (Polomolok, South 
Cotabato, Republic of the Philippines), Veteran's 
Memorial Hospital (a/k/a Mayor Hilarion Remdeios, 
Sr., Training and Teaching Hospital, a/k/a Ozamiz 
City Emergency Hospital) (Ozamis City, 7200 Misamis 
Occidental, Republic of the Philippines), Misamis 
Occidental Provincial Hospital (Oroquieta City, 
Republic of the Philippines), and Howard Hubbard 
Memorial Hospital (Polomolok, South Cotabato, 
Republic of the Philippines).  The information 
request must specifically ask for, among other 
things, copies of all labs and imaging that could 
support the appellant's claim that the veteran had 
tuberculosis during his lifetime.  Please refer to 
the VA Form 21-4142 submitted by the appellant in 
May 2003 for additional information concerning 
these records.  Please associate all responses to 
the requests for these records with the claims 
file.


3.  If these records have not yet been received, 
please contact the Social Security Administration 
again to obtain all medical records on file in 
connection with the veteran's application for 
disability benefits.  Associate any response to 
this request with the claims file.

4.  After associating with the record all evidence 
obtained in connection with the above development 
to the extent possible, make arrangements with the 
appropriate VA medical facility for the claims file 
to be reviewed by an appropriate VA physician. 

a.  The physician must review the claims file 
and must state that he/she did so. 

b.  The reviewing physician should provide an 
opinion as to: 

(1) whether it is at least as likely as not 
that the veteran had a diagnosis of 
tuberculosis, verified by x-ray or other 
objective clinical testing, during his 
lifetime;

(2) whether it is at least as likely as not 
that the veteran had a diagnosis of 
tuberculosis, verified by x-ray or other 
objective clinical testing, within three 
years of his separation from military 
service and, if so, whether the 
tuberculosis was manifested to a 
compensable degree at this time; 

(3) whether it is at least as likely as not 
that the pulmonary tuberculosis found in 
the August 1977 treatment record from 
Howard Hubbard Memorial Hospital, the 
November 1978 medical record from the SSA, 
and on the veteran's certificate of death 
was caused by the veteran's military 
service in the Republic of the Philippines 
from May 1943 to October 1945; and 

(4) whether tuberculosis caused, or 
contributed substantially or materially, to 
any condition that ultimately led to the 
veteran's death.

c.  All opinions provided must be reconciled 
with all other opinions of record including 
the findings made at the June 1945 separation 
examination and the diagnoses of pulmonary 
tuberculosis found in the August 1977 
treatment record from Howard Hubbard Memorial 
Hospital, the November 1978 medical record 
from the SSA, and on the veteran's certificate 
of death.  

d.  A legible report must be associated with 
the record and must include all findings, 
along with the complete rationale for each 
opinion expressed and conclusion reached.

5.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case (SSOC) and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


